      Case 2:19-cv-01781-JAD-VCF Document 53
                                          52 Filed 03/23/21
                                                   03/17/21 Page 1 of 2
                                                                      3



     MITCHELL S. BISSON, ESQ.
 1   Nevada Bar No. 011920
     LAW OFFICES OF MITCHELL S. BISSON
 2   911 N. Buffalo Dr., Ste. 201
     Las Vegas, NV 89128
 3   Tel. No.: (702) 602-4990
     Email: Mbisson@BissonLegal.com
 4   Attorney for Plaintiff
 5                             UNITED STATES DISTRICT COURT
 6                                    DISTRICT OF NEVADA
 7
 8    ANNIVERSARY MINING CLAIMS, LLC, a                     CASE NO.:
      Nevada Limited Liability Company,                     2:19-cv-1781-JAD-VCF
 9
                         Plaintiff,                         STIPULATION AND ORDER
10                                                          TO EXTEND TIME TO FILE
      vs.                                                   RESPONSE TO
11
                                                            DEFENDANT KIEWIT
12    THE FIVE STAR TRUST DATED                             INFRASTRUCTURE WEST
      05/27/2015, a Nevada trust; P8 EQUIPMENT,             CO.’S MOTION FOR
13    LLC, a Nevada limited liability company;              JUDGMENT ON THE
      KIEWIT INFRASTRUCTURE WEST CO., a                     PLEADINGS AND REQUEST
14    California corporation; CHICAGO TITLE CO,             FOR ATTORNEY’S FEES
15    a California corporation; CALIFORNIA
      DEPARTMENT OF TRANSPORTATION, a
16    California state agency; ERIC                               ECF No. 52
      CHRISTENSEN, an individual;
17
                     Defendants.
18          IT IS HEREBY stipulated by and between Plaintiff, by and through its attorney of
19
     record, Mitchell S. Bisson, Esq. of the Law Offices of Mitchell S. Bisson, and Defendant
20
     KIEWIT INFRASTRUCTURE WEST CO., by and through its attorney of record, Michael E.
21
     Kostrinsky, Esq. of Lee, Landrum, Marking & Ingle, APC, to the following:
22
23   1.     On or about March 3, 2021, Defendant KIEWIT INFRASTRUCTURE WEST CO. filed

24   its Motion for Judgment on the Pleadings Pursuant to FRCP 12(c) and Request for Attorneys’
25   Fees Pursuant to 28 USC §1927 (Document 51) (“Motion”).
26
     2.     Prior to this instant Stipulation and Order to Extend Time to File Response to
27
     Defendant’s Motion, the initial deadline for Plaintiff to respond was March 17, 2021.
28


                                              PAGE 1 OF 3
      Case 2:19-cv-01781-JAD-VCF Document 53
                                          52 Filed 03/23/21
                                                   03/17/21 Page 2 of 2
                                                                      3




     3.      Plaintiff’s counsel has represented that the pandemic and workload has presented
 1
 2   administrative burdens regarding the filing of Plaintiff’s Response to Defendants’ Motion

 3   herein mentioned.
 4   4.      Based on this representation, the parties agree that providing another week for Plaintiff
 5
     to respond to Defendant’s Motion, and concurrently providing Defendant its statutory seven
 6
     days to file a Reply, is agreeable.
 7
     5.      Accordingly, the parties herein stipulate to extend the time to file Plaintiff’s Response to
 8
 9   Defendant’s Motion for Judgment on the Pleadings Pursuant to FRCP 12(c) and Request for

10   Attorneys’ Fees Pursuant to 28 USC §1927 (Document 51), from March 17, 2021 to March 24,
11   2021.
12
     6.      The parties further stipulate to provide Defendant KIEWIT INFRASTRUCTURE
13
     WEST CO. seven (7) days to file a Reply to Plaintiff’s Response after Plaintiff’s Response
14
15   herein mentioned is served.

16           This extension is made in good faith and not for the purpose of delay.

17           IT IS SO STIPULATED this 17th day of March 2021.
18
     LAW OFFICES OF                                                LEE, LANDRUM, MARKING
19   MITCHELL S. BISSON                                            & INGLE, APC

20   /s/ Mitchell S. Bisson                                        /s/ Michael E. Kostrinsky
     Mitchell S. Bisson, Esq.                                      Michael E. Kostrinsky, Esq.
21   Nevada Bar No. 11920                                          Nevada Bar No. 4655
22   911 N. Buffalo Dr., Ste. 201                                  7575 Vegas Drive, Suite 150
     Las Vegas, NV 89128                                           Las Vegas, NV 89128
23   Attorney for Plaintiff                                        Attorney for Defendant
                                                                   KIEWIT INFRASTRUCTURE
24                                                                 WEST CO.
25
                                           See Order on Next Page
             IT IS SO ORDERED.
26
     ///                                           _________________________________
27
                                                   U.S. District Judge Jennifer A. Dorsey
     ///                                           Dated: March 23, 2021
28


                                                PAGE 2 OF 3
